DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, new prior art from applicant’s most recent IDS has been applied below which teaches the claimed materials in the claimed amounts.
Applicant argues the claims have a showing of unexpected results corresponding to Table 1 and figure 4 of the specification as originally filed however the Examiner notes MPEP 716.02(e):
716.02(e)    Comparison With Closest Prior Art [R-08.2012]
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).

In the instant application the prior art cited below is considered most closely related to the claimed composite solid electrolyte which should be used as a basis for comparison. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaja et al. (WO 2017/141735 using US Pub 2018/0309167 as an English equivalent, both cited in IDS).
In regard to claims 1-3 and 9-20, Kaja et al. teach an all-solid-state battery (figure 1) comprising a cathode (including current collector 5) comprising a cathode layer (positive electrode layer 4), an anode (including current collector 1) comprising an anode layer (negative electrode layer 2), and a solid electrolyte layer 3 disposed between the cathode layer and the anode layer (see figure 1, paragraph [0041-0043]), 
wherein the all-solid-state battery comprises a composite solid electrolyte containing first sulfide-based solid electrolyte particles (such as shown in Formula 2, which includes Li6PS5Cl in paragraphs [0078-0079]) and second sulfide-based solid electrolyte particles (such as those amorphous glasses including LiI LiBr and P2S5 in different ratios between the Li2S and P2S5 - see paragraphs [0097-0100]) having a smaller Young's modulus than the first sulfide-based solid electrolyte particles (first material is crystalline, second materials are amorphous, the amorphous materials naturally having a smaller Young's modulus than the crystalline material of similar composition), 
wherein an average particle diameter of the first sulfide-based solid electrolyte particles is smaller than the second sulfide-based solid electrolyte particles (ratio of the average particle diameter of first sulfide-based inorganic solid electrolyte to the average particle diameter of second sulfide-based inorganic solid electrolyte such as 0.01:1 to 0.5:1 - paragraph [0102]), 

wherein the first sulfide-based solid electrolyte particles contained in the composite solid electrolyte is preferably about 1 mass % to 50 mass % of a total mass of the composite solid electrolyte (paragraphs [0104-0105] - the solid electrolyte components may account for up to 99% of the composite of the solid electrolyte layer which includes 1% binder - see paragraph [0134], therefore the second sulfide based solid electrolyte may account for up to about 98% of the composite solid electrolyte).
In any event, changes to size and shape of the prior art particles are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).  While the prior art does not teach the specific materials claimed for the second sulfide based solid electrolyte, the prior art teaches the ability to use the desired materials in different ratios or combinations, in different sizes and component ratios in a manner which overlaps the claimed compositions in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claim 4, the material properties of those materials disclosed by the prior art (crystalline lithium metal sulfides and amorphous lithium sulfides) are similar to the claimed materials and those materials disclosed in the instant specification and therefore taken to have properties which overlap the claimed ranges absent evidence to the contrary (MPEP 2112.01).
In regard to claims 5 and 6, Kaja et al. teach particle size ranges which overlap the claimed ranges in paragraph [0101] in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claim 21, the sulfide materials disclosed in paragraphs [0078-0099] of Kaja et al. obviate the claimed materials as described above as overlapping or being close enough to the claimed compositions. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaja et al. as applied to claim 1 above and further in view of Kimura et al. (US Pub 2010/0112456 of record).
Kaja et al. teach the all solid battery as applied above but does not specifically disclose the first sulfide-based solid electrolyte particles are disposed in an outer peripheral region of the second sulfide-based solid electrolyte particles.  
However, Kimura et al. teach a similar an all-solid-state battery comprising a cathode 100 comprising a cathode layer 100, an anode 200 comprising an anode layer 200, and a solid electrolyte layer 30 disposed between the cathode layer and the anode layer (see figure 1, paragraph [0061]), wherein the all-solid-state battery comprises a composite solid electrolyte 100 containing first sulfide-based solid electrolyte particles (superionic conductive crystals, paragraph [0078]; glass ceramic particles 32 and edge features) and second sulfide-based solid electrolyte particles (amorphous sulfide glass 31) having a smaller Young's modulus than the first sulfide-based solid electrolyte particles (first material is crystalline or vitrified, second materials are amorphous - see paragraphs [0094-0114], annotated figure 10 below, the amorphous materials naturally having a smaller Young's modulus than the crystalline material of similar composition) and wherein the composite solid electrolyte is contained in at least one layer selected from the group consisting of the cathode layer, the anode layer and the solid electrolyte layer (this layer may be in either electrode, and may be considered part of the solid electrolyte layer as well). 
Further, Kimura et al. teach the desirability for the first sulfide-based solid electrolyte particles 32 are disposed in an outer peripheral region of the second sulfide-based solid electrolyte particles 31 which prevents the sulfide glass from flowing out the battery (see figure 10 above, paragraphs [0108]). 

    PNG
    media_image1.png
    405
    828
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first sulfide-based solid electrolyte particles to be disposed in an outer peripheral region of the second sulfide-based solid electrolyte particles in the battery of Kaja et al. as such prevents the sulfide glass from flowing out of the battery as taught by Kimura et al.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kaja et al. as applied to claim 1 above and further in view of Suzuki et al. (US Pub 2016/0260963 newly cited). 
NOTE - this is a backup rejection in the event applicant traverses the rejection of claim 21 above in view of Kaja et al. alone.
Kaja et al. teach the solid electrolyte materials as applied above but does not specifically teach LiI-LiBr-Li3PS4. However, Suzuki et al teach a similar all solid battery and the desirability to include solid sulfide electrolyte particles including LiI-LiBr-Li3PS4 as an amorphous sulfide material for an electrode active material coating because such improved Li ion conductance (paragraph [0006, 0019]).
3PS4 as an amorphous sulfide material in the battery of Kaja et al. as such improves Li ion conductivity as taught by Suzuki et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al. (US Pub 2021/0013541) teaches a similar all solid battery with similar solid sulfide electrolyte particles (see abstract) which does not qualify as prior art but is considered relevant to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723